Name: COMMISSION REGULATION (EC) No 2272/95 of 27 September 1995 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  political geography;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 231 /28 rENl Official Journal of the European Communities 28 . 9 . 95 COMMISSION REGULATION (EC) No 2272/95 of 27 September 1995 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the : common organization of the market in eggsf), as last amended by Regulation (EEC) No 1574/93 (2), and in particular Article 8 (3) thereof, Whereas the rates of the refunds applicable from 20 September 1995 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EC) No 2208/95 (3) ; Whereas it follows from applying the rules and criteria contained in Regulation (EC) No 2208/85 to the informa ­ HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EC) No 2208/95 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 28 September 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1995 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 282, 1 . 11 . 1975 , p. 4! 1 OJ No L 152, 24. 6. 1993 , p. 1 . 0 OJ No L 222, 20 . 9 . 1995 , p. 1 . 28 . 9 . 95 EN Official Journal of the European Communities No L 231 /29 ANNEX to the Commission Regulation of 27 September 1995 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Rate of refund 0407 00 Birds ' eggs , in shell , fresh, preserved or cooked : I  Of poultry : \ 0407 00 30   Other : I a) On exportation of ovalbumin of CN code 3502 10 12,50 b) On exportation of other goods 7,00 0408 Birds ' eggs , not in shell and egg yolks, fresh, dried, cooked by l steaming or by boiling in water, moulded, frozen or otherwise f preserved, whether or not containing added sugar or other sweetening matter : - Egg yolks : 0408 1 1   Dried : ex 0408 1 1 80    Suitable for human consumption : not sweetened 45,00 0408 19 Other :    Suitable for human consumption : ex 0408 19 81     Liquid : not sweetened 20,00 ex 0408 19 89     Frozen : not sweetened 20,00  Other : 0408 91   Dried : ex 0408 91 80    Suitable for human consumption : not sweetened 32,00 0408 99   Other : ex 0408 99 80    Suitable for human consumption : not sweetened 8,00